—Judgment, Supreme Court, New York County (Patricia Anne Williams, J.), rendered February 19, 1991, convicting defendant, after a jury trial, of bail jumping in the second degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
Since the court sustained defense counsel’s objections to the prosecutor’s misstatements regarding the method by which the court had notified defense counsel of a change in the date on which defendant, who had been released on parole, was scheduled to return to court, and since the jury is presumed to have followed the court’s instruction to disregard any testimony that has been stricken from the record (People v Davis, 58 NY2d 1102), we reject defendant’s claim that those misstatements constitute reversible error.
Nor do we find merit to defendant’s claim that the prosecutor improperly bolstered his case by referring to facts not in evidence. His statement, prefaced by the word "presumably,” merely asked the jury to draw an inference from the admitted evidence (see, People v Bailey, 58 NY2d 272, 277; People v Welcome, 157 AD2d 603, 603-604, lv denied 75 NY2d 925). Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.